UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
JALEANA STEVENSON,                        )
                                          )
      Plaintiff,                          )
                                          )                   Case No. 16-cv-01398 (APM)
              v.                          )
                                          )
DELTA AIRLINES, INC.,                     )
                                          )
      Defendant.                          )
_________________________________________ )

                                  MEMORANDUM OPINION

       Defendant Delta Air Lines, Inc., seeks to dismiss certain of Plaintiff Jaleana Stevenson’s

claims alleging unlawful employment action and to transfer others to the Eastern District of

Louisiana. See Def.’s Mot. to Dismiss & Transfer Venue, ECF No. 8. Because the court writes

primarily for the parties, it presumes their familiarity with the Complaint’s allegations and refers

to those allegations only as necessary to resolve Defendant’s Motions.

       FMLA Claims

       To begin, Plaintiff’s claims under the Federal Medical Leave Act (“FMLA”) are time-

barred. The FMLA requires a plaintiff to file a civil action within two years “after the date of the

last event constituting the alleged violation for which the action is brought,” or within three years

if the action is brought for a “willful violation” of the statute. 29 U.S.C. § 2617(c)(1), (2). Here,

Plaintiff admits that the “last event constituting the alleged violation” was her alleged constructive

discharge on June 19, 2013. See Pl.’s Opp’n, ECF No. 11 [hereinafter Pl.’s Opp’n], at 5; Compl.,

ECF No. 1 [hereinafter Compl.], ¶ 13. Accordingly, for Plaintiff’s FMLA claims to be considered

timely even under the longer three-year limitations period, Plaintiff would have had to bring them
no later than June 19, 2016. She filed this action on July 1, 2016. See Compl. (filed July 1, 2016).

Accordingly, Plaintiff’s FMLA claims are time-barred, and Defendant’s Motion to Dismiss those

claims is granted.

       Title VII Claims

       Plaintiff advances three different claims under Title VII: (1) disparate treatment on the

basis of her race; (2) retaliation for engaging in protected activity; and (3) a hostile work

environment, leading to her constructive discharge. The court grants Defendant’s Motion in part

by dismissing the second and third of those claims.

       To state a plausible claim of disparate treatment, Plaintiff had to allege facts reflecting that

(1) she suffered an adverse action (2) because of her race. See Baloch v. Kempthorne, 550 F.3d

1191, 1196 (D.C. Cir. 2008). A plaintiff need not plead specific facts establishing a prima facie

case of discrimination, but rather, need only allege facts that “give[] the [defendant] fair notice of

the basis for [the plaintiff’s] claims.” Swierkeweicz v. Sorema N.A., 534 U.S. 506, 514 (2012). In

Swierkeweicz, the Court held that a complaint alleging age discrimination satisfied the notice

pleading requirement where it “detailed the events leading to [the plaintiff’s] termination, provided

relevant dates, and included the ages and nationalities of at least some of the relevant persons

involved with his termination.” Id. In light of Swierkeweicz, “courts in this Circuit have

consistently recognized the ease with which a plaintiff claiming employment discrimination can

survive . . . a motion to dismiss.” Fennell v. AARP, 770 F. Supp. 2d 118, 127 (D.D.C. 2011)

(alteration in original) (internal quotation marks omitted).

       Here, Plaintiff sufficiently alleges a claim of race-based discrimination, albeit barely,

because she identifies the adverse employment actions purportedly taken against her—demotion

and constructive discharge—and when they occurred. Although Defendant correctly points out



                                                  2
that the text of the Complaint itself does not allege that the adverse actions occurred because of

her race, Plaintiff’s pleading includes an exhibit, which the court may consider in determining

whether she has stated a claim. See Stewart v. Nat’l Educ. Ass’n, 471 F.3d 169, 173 (D.C. Cir.

2006). Plaintiff attached to her Complaint the administrative complaint that she filed with the

Louisiana Commission on Human Rights, which does allege that she suffered the adverse actions

based on her “race.” Compl., Ex., ECF No. 1-3. The Complaint’s allegations, when combined

with the allegations made in the administrative complaint, are sufficient to provide Defendant fair

notice of the basis for Plaintiff’s discrimination claim. See Swierkeweicz, 534 U.S. at 514.

Therefore, the request to dismiss Plaintiff’s disparate treatment claim is denied.

       On the other hand, Plaintiff has not pleaded sufficient facts to support either her retaliation

or hostile work environment claims.        Title VII makes unlawful only those discriminatory

employment actions taken against an employee “because he has opposed any practice made an

unlawful employment practice by this subchapter.” 42 U.S.C. § 2000e-3(a) (emphasis added).

The Complaint alleges only that Defendant retaliated against Plaintiff for complaining to her

manager about “the disclosure of her personal medical information to her co-workers without

Plaintiff’s knowledge or approval”—which is not activity protected by Title VII. See Compl. ¶¶ 5,

10. Therefore, Plaintiff has not alleged a viable retaliation claim. Additionally, the allegations

comprising Plaintiff’s hostile work environment claim come up short. Plaintiff needed to allege

facts establishing that “[her] workplace [wa]s permeated with discriminatory intimidation,

ridicule, and insult that [wa]s sufficiently severe or pervasive to alter the conditions of [her]

employment and create an abusive working environment.” See Harris v. Forklift Sys., Inc., 510

U.S. 17, 21 (1993) (citation and internal quotation marks omitted). Her allegations, however, are

largely conclusory, see Compl. ¶ 24 (claiming that she “was forced to endure an atmosphere filled



                                                 3
with constant threats of termination and demeaning conduct”), and, at most, allege only ordinary

workplace indignities, see, e.g., id. ¶ 11 (alleging unaddressed physical threats from another

employee on a single occasion), such as “petty insults, vindictive behavior, and angry

recriminations that are not actionable under Title VII,” Brooks v. Grundmann, 748 F.3d 1273,

1277–78 (D.C. Cir. 2014) (internal quotation marks omitted). Therefore, the court dismisses

Plaintiff’s retaliation and hostile work environment claims under Title VII. 1

           Transfer to the Eastern District of Louisiana

           What remains of Plaintiff’s Complaint is a claim for disparate treatment on the basis of her

race under Title VII and a claim for discrimination under the Americans with Disabilities Act, the

latter of which Defendant did not seek to dismiss. Defendant urges the court, over Plaintiff’s

objection, to transfer these remaining claims to the District Court for the Eastern District of

Louisiana. The court will do so.

           Under Section 1404(a) of Title 28 of the United States Code, a court may transfer a case to

another judicial district “where it might have been brought” “for the convenience of parties and

witnesses, [and] in the interest of justice.” 28 U.S.C. § 1404(a). That analysis involves a two-step

process. The court first must determine whether the transferee district is one where the action

“might have been brought,” and then balance the private and public interests involved in the

proposed transfer to determine “whether the defendant has demonstrated that considerations of

convenience and the interest of justice support a transfer.” Barham v. UBS Fin. Servs., 496

F. Supp. 2d 174, 178 (D.D.C. 2007). In this case, there is no dispute that Plaintiff could have

brought this case in the Eastern District of Louisiana because the acts about which she complains

occurred there. See 28 U.S.C. § 1391(b)(2). The parties’ dispute lies in the balancing of interests.



1
    In light of this ruling, the court denies Defendant’s Motion for a More Definite Statement.

                                                            4
        Although a plaintiff’s choice of forum ordinarily is accorded deference in the balancing of

interests, that deference is diminished when the plaintiff has not selected her home forum and

“there is an insubstantial factual nexus between the case and the plaintiff’s chose forum.”

Fed. Hous. Fin. Agency v. First Tenn. Bank Nat’l Ass’n, 856 F. Supp. 2d 186, 192 (D.D.C. 2012)

(internal quotation marks omitted). Plaintiff claims that her choice of forum is entitled to deference

because the District of Columbia “is where [she] is currently.” Pl.’s Opp’n at 15. But she offers

no evidence to support that contention. This court’s Local Civil Rules require that “[t]he first

filing by or on behalf of a party shall have in the caption the name and full residence address of

the party.” LCvR 5.1(c)(1). Plaintiff complied with that requirement when, upon filing her

Complaint, she identified her address as “238 S. Salcedo Street, New Orleans, LA 70119.” Compl.

at 1. The Local Civil Rules further provide that, “[u]nless changed by notice filed with the Clerk,

the address . . . of a party . . . noted on the first filing shall be conclusively taken as the last known

address . . . of the party . . . .” LCvR 5.1(c)(1) (emphasis added). Plaintiff has not notified the

court of any change in address. Her home address, therefore, is presumed to be in New Orleans.

See id. Because the District of Columbia is not Plaintiff’s home forum—and the events at issue

have no apparent connection to this district—the court affords her choice of forum diminished

deference.

        Given that conclusion, the court’s decision to transfer this matter to the Eastern District of

Louisiana is an easy one. The court need not address each individual private and public interest

factor. It suffices to say that Plaintiff lives in the Eastern District of Louisiana, the events at issue

all occurred in that district, the witnesses and other evidence are found there, and there is a strong

local interest in resolving this case where the operative events occurred. Simply put, because this

case has no apparent connection to the District of Columbia, not a single factor favors litigating



                                                    5
this matter here.   Accordingly, the court grants Defendant’s request to transfer Plaintiff’s

remaining claims to the Eastern District of Louisiana.

       A separate order accompanies this Memorandum Opinion.




Dated: May 5, 2017                                  Amit P. Mehta
                                                    United States District Judge




                                                6